While I concur with the discussion and, ruling of the majority in this case, I would also reverse the trial court's decision revoking appellant's permit to operate a massage establishment on another ground. Although this issue was not specifically raised as an assignment of error, I would sua sponte raise the issue that R.C. 503.44 clearly provides for the revocation of a permit when any one of the persons named on the application has been convicted of or pled guilty to any violation set forth in R.C. Chapter 2907. There was no evidence in the record to indicate that appellant's employee, who was found guilty of a violation of R.C. 2907.24, was named on the application. Therefore, the requirements of R.C. 503.44 were not met and the trial court erred in revoking appellant's permit. *Page 530